DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim status
2. 	In response to the amendments filed 06/23/2021, claims 1, 6 and 7 were amended and no claims were canceled and/or added. Therefore, claims 1-8 are currently pending for examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

Claim Rejections - 35 USC § 103
3.	Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Roland Li (US 2017/0263124) in view of Donnelly et al. (Donnelly; US 2018/0341274)
For claim 1, Li discloses a parking lot management device comprising:
a memory [E.g. 0026; storage module]; and
a processor [E.g. 0040, the parking lot management device include a processor in order to process vehicle information and assign a parking space and provide the route to the vehicle; 0083-0085, 0049, 0006, 0014-0015, 0019] that includes hardware,
wherein the processor is configured to:
identify a plurality of vehicles which enters a parking lot by analyzing an image which is captured at an entrance of the parking lot [E.g. 0055: the identity information of the vehicle to be parked may include the license plate number of the vehicle to be parked. To acquire the plate 
select parking positions which are different in the parking lot and in which moving routes from the entrance of the parking lot to the parking positions do not interfere with movement and parking of other vehicles in the parking lot, the other vehicles including a second vehicle [E.g. 0083-0085: acquiring each of routes from the current position to the target position and vehicle density on each of the routes from the current position to the target position; calculating a route along which the target position can be reached in the shortest time according to each of the routes from the current position to the target position and the vehicle density on each of the routes from the current position to the target position; the vehicle density on each of the routes may be compared with a preset value, and the shortest route among all of the routes on which the vehicle densities are smaller than the preset value is determined as the route along which the target position can be reached in the shortest time, 0055: "vehicle density" in the present invention refers to a ratio of the number of the vehicles on a route to the length of the route, 0053-0054, 0099, 0014-0015]; and
transmit the selected parking positions and the moving routes to the parking positions to the plurality of vehicles [E.g. 0049: When the vehicle to be parked enters the parking lot, the target parking space is assigned to the vehicle to be parked, and the information including the map of the parking lot and the location of the target parking space in the parking lot is sent to the 
Li fails to expressly disclose selecting parking positions in which moving routes do not overlap moving routes of other vehicles in the parking lot for the plurality of vehicles; and while the second vehicle is guided on a second moving route, the first vehicle is guided on a first moving route that does not overlap the second moving route from a position after the entrance of the parking lot up to and including a selected parking position for the first vehicle.
However, as shown by Donnelly, it was well known in the art of selecting parking position to include selecting parking positions in which moving routes do not overlap moving routes of other vehicles in a parking area for a plurality of vehicles [E.g. 0136, 0028, 0035-0037, 0089-0092]; and while a second vehicle is guided on a second moving route, a first vehicle is guided on a first moving route that does not overlap the second moving route from a position after an entrance of the parking area up to and including a selected parking position for the first vehicle [E.g. 0136: the second vehicle route 208 can be completely different from the first vehicle route 204 such that no portion of the second vehicle route 208 overlaps with the first vehicle route 204, 0028, 0035-0037, 0089-0092].
It would have been obvious to one of ordinary skill in the art of finding parking spot before the effective filling date of the claimed invention modify Li with the teaching of Donnelly in order to provide the best possible route to the vehicles and thereby improve the overall traffic congestion.
For claim 2, Li discloses wherein the processor is configured to select parking positions which do not interfere with parking spaces of other vehicles in the parking lot for the plurality of E.g. 0083-0085: acquiring each of routes from the current position to the target position and vehicle density on each of the routes from the current position to the target position; calculating a route along which the target position can be reached in the shortest time according to each of the routes from the current position to the target position and the vehicle density on each of the routes from the current position to the target position; the vehicle density on each of the routes may be compared with a preset value, and the shortest route among all of the routes on which the vehicle densities are smaller than the preset value is determined as the route along which the target position can be reached in the shortest time, 0055: "vehicle density" in the present invention refers to a ratio of the number of the vehicles on a route to the length of the route, 0053-0054, 0099, 0014-0015].
For claim 3, Li discloses wherein the moving routes of other vehicles in the parking lot include a moving route on which a vehicle entering the parking lot moves from the entrance of the parking lot to a parking position thereof [E.g. 0049: When the vehicle to be parked enters the parking lot, the target parking space is assigned to the vehicle to be parked, and the information including the map of the parking lot and the location of the target parking space in the parking lot is sent to the navigation terminal corresponding to the vehicle to be parked. The driver can navigate by using the navigation terminal, so as to reach the target parking space quickly, thereby significantly saving the time required for parking; 0006, 0014-0015, 0019] and a moving route on which a vehicle exiting the parking lot moves from a parking position thereof to an exit of the parking lot [E.g. 0074: the map of the parking lot may include the exit position of the parking lot, so that the driver can quickly find the exit of the parking lot by using the map received by the navigation terminal while leaving the parking lot, 0014: the target position and the map of the parking lot, wherein the target position includes a location of an exit of the 
For claim 4, Li discloses wherein the processor is configured to monitor positions of the vehicles in the parking lot based on position information which is input from the plurality of vehicles and to transmit warning information to a vehicle which is going to park at a parking position which is different from the transmitted parking position [E.g. 0073: if the license plate number of the vehicle entering a parking space does not match the parking space, an alarm signal may be generated to warn the driver that the vehicle is parked in a wrong parking space, which ensures that each vehicle to be parked is parked in the corresponding target parking space, 0107, 0023, 0026].
For claim 6, is interpreted and rejected as discussed with respect to claim 1.
For claim 7, is interpreted and rejected as discussed with respect to claim 1.

4.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Donnelly and further in view of Bostick et al. (Bostick; US 2017/0092130).
For claim 5, Li in view of Donnelly fails to expressly disclose wherein the processor is configured to:
set scores for parking positions in the parking lot based on a preset criterion; and select the parking positions with higher scores for the plurality of vehicles in the order of entering the parking lot.
E.g. 0005-0006, 0019 -0023, 0065-0069, 0073, 0083, 0088-0090, 0100, Fig. 7].
It would have been obvious to one of ordinary skill in the art of finding parking spot before the effective filling date of the claimed invention modify Li in view of Donnelly with the teaching of Bostick in order to assign the vehicle the best possible parking spot according to a preset criteria and thereby enhance the overall user experience, also it is merely combining prior art elements according to known methods to yield predictable results.

5.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Donnelly and further in view of Beaurepaire et al. (Beaurepaire; US 2019/0063947).
For claim 8, Li in view of Donnelly fails to expressly disclose wherein scores are set for the parking positions, respectively, and when a vehicle is parked in a predetermined parking position, the processor is configured to decrease a score of a parking position adjacent to the predetermined parking position.
However, as shown by Beaurepaire, it was well known in the art of finding parking spots that scores are set for parking positions, respectively, and when a vehicle is parked in a predetermined parking position, a processor is configured to decrease a score of a parking position adjacent to the predetermined parking position [E.g. 0084].
It would have been obvious to one of ordinary skill in the art of finding parking spot before the effective filling date of the claimed invention modify Li in view of Donnelly with the 

Response to Remarks
6.	The Applicant's remarks regarding the rejection have been considered but are moot because the arguments do not apply to the new ground of rejection. 

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689